Citation Nr: 1812761	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-28 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an increased evaluation for a service-connected low back injury with chronic low back pain with mild degenerative changes, lower lumbar spine, currently evaluated as 20 percent disabling. 

2. Entitlement to service connection for radiculopathy of the right lower extremity as secondary to the service-connected lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Katz, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from September 1981 through November 1984; and in the Air Force from March 1993 through September 1993; December 1993 through February 1994; December 1994 through January 1995; Febrauary 1995 through March 1995; May 1999 through September 1999; December 2002 through July 2003; May 2007 through October 2007; and June 2008 through October 2008.  The Veteran also had additional periods of inactive service in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that denied entitlement to an increased rating for the Veteran's service-connected low back disability and denied service connection for right lower extremity radiculopathy as secondary to that disability.

The Veteran testified at an October 2017 Board hearing.  A transcript of the hearing is in the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development and readjudication.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the issues on appeal can be decided.

By way of background, the Veteran injured his back on active duty in December 1994, while moving a missile.  X-rays taken at the time ruled out a disc injury.  No other imaging was performed.  In July 2010 the Veteran was awarded service connection and a 20 percent disability rating for a low back injury with chronic low back pain with mild degenerative changes, lower lumbar spine (low back disability).  In February 2011, while working on base as a civilian technician, the Veteran suffered a herniated L-5 S-1 disc while changing a tire on a munitions trailer.  The Veteran asserts that the occurrence and severity of the disc herniation and its residuals are attributable to a disc infirmity related to his original service-connected low back disability.  In February 2011 the Veteran underwent a lateral discectomy.  In August 2011 the Veteran applied for an increased rating, including a temporary 100 percent rating for a period of convalescence following surgery, and for service connection for radiculopathy of the lower right extremity as secondary to the service-connected low back disability.  

Low Back Disability

The Veteran underwent VA medical examinations for his low back disability in June 2010 for initial service connection; and in November 2011 and April 2012 in response to his claim for an increased rating.  No opinion regarding the low back was requested by the RO or provided by the examiner in connection with the November 2011 examination.  In April 2012, the same examiner opined that the Veteran's then-current low back symptomatology was less likely as not related to the Veteran's service-connected low back disability.  However, before rendering this opinion, the examiner specifically noted that pertinent medical information that had been discussed in the record but unavailable for review in November 2011, the absence of which had prevented him at that time from rendering the requested radiculopathy opinion, was still missing from the Veteran's claims file.  The missing information was clearly relevant to the Veteran's herniated disc and to his radiculopathy.  

Relying on the April 2012 examination and opinion, the RO denied the low back and radiculopathy claims as resulting from an intercurrent, non-service-connected cause, namely the civilian accident that resulted in the herniated disc.

A thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (further citations omitted).  VA has a duty to obtain all available relevant records, including private treatment records. A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Id., citing Ardison v. Brown, 6 Vet. App. 405, 407 (2007) (further citation omitted).  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Thus, on remand the AOJ must attempt to obtain the records identified by the November 2011 and April 2012 VA examiner.

Further, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  At his October 2017 Board hearing, the Veteran testified that his lower back condition had failed to improve since his surgery and that other problems had developed since his last VA examination, which was in April 2012.  Board Hearing Tr. at 7.  Remand is thus required to provide the Veteran with a new VA examination to assess the current status of his low back symptomatology.  

Finally, the Board notes that the United States Court of Appeals for Veterans Claims has held that an adequate examination of the back should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing, and, if possible, with the range of motion of the opposite undamaged joint, and address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary. See Correia v. McDonald, 28 Vet. App. 158 (2016). On remand, the AOJ must ensure that the VA examination provided to the Veteran complies with the directives set forth in Correia.

Radiculopathy

Also in November 2011 and April 2012, VA provided the Veteran examinations for radiculopathy.  In November 2011 the examiner declined to provide the requested radiculopathy opinion because medical records necessary for an accurate opinion were not available for review.  Following the April 2012 examination, the examiner opined that the Veteran's radiculopathy was less likely than not due to his service-connected low back disability, and had developed concurrently with his February 2011 civilian accident.  However, the rationale for this opinion incorporated the medical opinion rendered for the Veteran's low back disability, in the context of which the examiner had specifically noted the continued absence of the salient medical records he had identified in November 2011.  

Further, the Veteran disputes the assertion that his radiculopathy developed only after his February 2011 civilian accident.  One symptom of his radiculopathy is a diagnosed condition of drop foot; the Veteran testified at his Board hearing that he had had problems with his right leg prior to the civilian accident, including dragging his foot while walking.    

Thus, as noted above, the April 2012 radiculopathy opinion is inadequate. When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that remand is necessary to seek to obtain the identified records and provide the Veteran with a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and undertake appropriate efforts to identify and obtain any and all relevant outstanding VA and private medical records, to include those of the Veteran's private primary care provider(s) and his neurosurgeons, and associate them with the claims file.  In particular, the AOJ must attempt to obtain all records of the Veteran's February 2011 workplace injury and subsequent treatment.

2.  Following the completion of the development set out in Paragraph 1, provide the Veteran with a VA examination, by an appropriate examiner, to determine the nature, etiology and severity of all currently diagnosed thoracolumbar spine disabilities.  All indicated studies should be performed.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  A complete rationale must be given for all opinions and conclusions expressed.  The examiner must specifically comment on the functional effects of the Veteran's low back disability. 

The examiner must opine as to the current nature and extent of the Veteran's service-connected low back injury with chronic low back pain with mild degenerative changes, lower lumbar spine. In rendering this opinion, the examiner must address each of the following:

* Record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing, and address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.

* Summarize the pertinent evidence of record and reconcile any opinions provided with the other opinions of record. The examiner must specifically test for and discuss the Veteran's complaints of worsening of his service-connected low back injury with chronic low back pain with mild degenerative changes, lower lumbar spine. 

The examiner must also provide a diagnosis for each disorder of the thoracolumbar spine found to be present other than the already service-connected low back injury with chronic low back pain with mild degenerative changes, lower lumbar spine. For each such diagnosis assigned, the examiner must provide an opinion as to whether it is at least as likely as not that the disorder was caused or aggravated by the Veteran's service-connected low back injury with chronic low back pain with mild degenerative changes, lower lumbar spine. In rendering this opinion, the examiner must comment on whether the X-ray imaging afforded the Veteran immediately after his 1994 in-service back injury was alone adequate to rule out the presence of disc damage resulting from that injury.

If the examiner finds that no etiological relationship exists between the Veteran's low back injury with chronic low back pain with mild degenerative changes, lower lumbar spine, and any other spinal disability, then the examiner should state whether he or she can distinguish between those symptoms attributable to the Veteran's service-connected low back injury with chronic low back pain with mild degenerative changes, lower lumbar spine, and those attributable to the herniated disc (or any other diagnosed disability).  If the examiner can so distinguish, he or she must explain which symptoms are attributable to the Veteran's service-connected low back injury with chronic low back pain with mild degenerative changes, lower lumbar spine, and which to the herniated disc.

The examiner is advised that the Veteran is competent to report his history and symptoms and that his reports must be considered in formulating any requested opinion.  If  the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be provided.

3.  Provide the Veteran an examination to determine the nature, etiology and severity of any neurological disorders of the right lower extremity, to include radiculopathy.    
 
The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation and complete rationale for all opinions expressed must be provided. 

The examiner must provide a diagnosis for each neurological disorder of the right lower extremity found to be present.  For each such diagnosis, the examiner must provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that the disability was caused or aggravated by the Veteran's service-connected low back injury with chronic low back pain with mild degenerative changes, lower lumbar spine; or by the Veteran's L5-S-1 disc herniation or its residuals, including surgery.

The examiner is advised that the Veteran is competent to report his history and symptoms and that his reports must be considered in formulating any requested opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be provided.

4.  After completing the above, readjudicate the claim for entitlement to an increased rating for the Veteran's service-connected low back injury, and the claim for entitlement to service connection for radiculopathy as secondary to the service-connected low back injury, in light of all of the evidence of record and the decision of the Court of Appeals for Veterans Claims in Mittleider v. West, 11 Vet. App 181(1998) (holding that "[w]here it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.").  

If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

